Name: Political and Security Committee Decision (CFSP) 2015/1496 of 23 July 2015 extending the mandate of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM UKRAINE/3/2015)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  Europe
 Date Published: 2015-09-05

 5.9.2015 EN Official Journal of the European Union L 233/7 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/1496 of 23 July 2015 extending the mandate of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM UKRAINE/3/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (1), and in particular Article 7(1) thereof, Whereas: (1) Pursuant to Decision 2014/486/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions concerning the political control and strategic direction of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine), including the decision to appoint a Head of Mission. (2) On 24 July 2014, the PSC adopted Decision 2014/644/CFSP (2) appointing Mr KÃ ¡lmÃ ¡n MIZSEI as Head of Mission of EUAM Ukraine from 1 August 2014 to 31 July 2015. (3) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of Mr KÃ ¡lmÃ ¡n MIZSEI as Head of Mission of EUAM Ukraine from 1 August 2015 to 30 November 2015, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr KÃ ¡lmÃ ¡n MIZSEI as Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) is hereby extended until 30 November 2015. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 July 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 217, 23.7.2014, p. 42. (2) Political and Security Committee Decision 2014/644/CFSP of 24 July 2014 on the appointment of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/1/2014) (OJ L 267, 6.9.2014, p. 6).